DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 9/23/2021.  Claims 1 and 13 are currently amended.  Claims 19-20 are newly added.  Claims 1-20 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (US 2013/0316207 A1) in view of Machida (US 4,709,472 A).
	Regarding Claim 1, Suwa discloses a wound-type electrode assembly [par. 0045; Fig. 1A,1B,2A,2B], comprising:
a first electrode plate 12 comprising:
a first current collector 12a;
a first active substance layer 12d coated on the surface of the first current collector; and
a first electrode tab 12e1;
a second electrode plate 11 comprising:
a second current collector 11a
a second active substance layer 11d coated on the surface of the second current collector; and
a second electrode tab 11e;
a separator (not shown) disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from the second electrode plate [par. 0046]; 
wherein:
the first electrode plate comprises a first winding start section, two surfaces of the first current collector of the first winding start section are not coated with the first active substance layer and are defined as a first start blank current collector, and the first electrode tab is fixed to the first start blank current collector [par. 0042; Fig. 1B]; and
a middle of the second electrode plate comprises a second groove, a bottom of the second groove is the second current collector and a circumference thereof is the second active substance layer, and the second electrode tab is accommodated in the second groove and electrically connected to the second current collector at the second groove [Fig. 1A].
	Suwa fails to disclose wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and has at least one surface coated with the first active substance layer.  However, Machida, from the same field of endeavor, discloses a wound-type electrode assembly comprising a first electrode plate 4, a second electrode plate 1, and a separator 2 disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from 2a), wherein the separator winding start section is located between the first winding start section (i.e., leading end) of the first electrode plate and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and has at least one surface coated with a first active substance layer [Machida – C4:L12 – C5:L38; Fig. 7]. Machida teaches that, when the separator winding start section is located between the first winding start section of the first electrode plate and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, damage to the separator or to the portion of the first electrode plate by the sharp corners of the first current collector is reliably prevented by the separator winding start section [Machida – C5:L23-38].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the assembly of Suwa, wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and has at least one surface coated with the first active substance layer in order to reliably prevent damage to the separator or to the portion of the first electrode plate by the sharp corners of the first current collector. 
	Regarding Claim 2, Suwa discloses wherein, the circumference of the second groove is close on three sides and open on one side; or the circumference of the second groove is close on two sides and open on two sides [Fig. 1A].
	Regarding Claim 3, Suwa discloses wherein, the second electrode plate comprises a second winding start section; in a width direction of the wound-type electrode assembly, the first winding start 
	Regarding Claim 4, Suwa discloses wherein, two surfaces of the second current collector of the second winding start section are coated with the second active substance layer [par. 0040].
	Regarding Claim 5, Suwa discloses wherein the first electrode plate further comprises a first winding end section; two surfaces of the first current collector of the first winding end section are not coated with the first active substance layer and are defined as a first end blank current collector [par. 0042].
	Regarding Claim 6, Suwa discloses wherein the first electrode tab comprises two first electrode tab units 12e1,12e2; one of the two first electrode tab units is welded to the first start blank current collector and the other of the two first electrode tab units is welded to the first end blank current collector [Fig. 1B].
	Regarding Claim 8, Suwa discloses wherein he second electrode plate further comprises a second winding end section, two surfaces of the second current collector of the second winding end section are coated with the second active substance layer, or only one surface thereof is coated with the second active substance layer, or the two surfaces thereof are not coated with the second active substance layer [Fig. 1A].
	Regarding Claim 11, Suwa discloses wherein the first electrode tab is electrically connected to the first start blank current collector by ultrasonic welding, laser welding or thermo-compression welding [par. 0040].
	Regarding Claim 12, Suwa discloses wherein the second electrode tab is electrically connected to the second current collector at the second groove by ultrasonic welding [par. 0043].
Claim 17, Suwa discloses wherein the first electrode plate is a positive electrode plate; or the first electrode plate is a negative electrode plate [par. 0042].
	Regarding Claim 18, Suwa discloses a lithium-ion battery comprising a wound-type electrode assembly according to claim 1 [par. 0002,0051; Fig. 2A].
	Regarding Claim 19, Suwa discloses wherein at least a portion of an innermost roll of the first electrode plate including the first winding start section is located between the first electrode tab and the second electrode tab in the thickness direction of the wound-type electrode assembly [par. 0051; Figs. 2A,2B].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa and Machida, as applied to claim 1 above.
Regarding Claim 9, Suwa fails to disclose wherein the second electrode tab comprises two second electrode tab units, and correspondingly, the second groove comprises two second groove units.  However, providing the second electrode tab to comprise two second electrode tab units, and correspondingly, two second groove units for each is a mere duplication of part that is a well-known configuration in the art in increasing current drawn from the respective current collector.
Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa and Machida, as applied to claim 1 above, and further in view of Chiba (US 2012/0219845 A1).
	Regarding Claim 7, Suwa fails to disclose wherein the wound-type electrode assembly further comprises a third electrode tab welded to one end of the first electrode tab extending to an outside of the wound-type electrode assembly, and a width of the third electrode tab is less than a width of the first electrode tab, and a thickness of the third electrode tab is greater than a thickness of the first electrode tab.  However, Chiba, from the same field of endeavor, discloses a plurality of first electrode tabs 21 (tub 21 serving as first tabs) comprising a third tab (current collector lead 20A) welded to one end of the first electrode tab extending to an outside of the electrode assembly to draw current from 
	Regarding Claim 10, Suwa fails to discloses wherein, the wound-type electrode assembly further comprises a fourth electrode tab welded to one end of the second electrode tab extending to an outside of the wound-type electrode assembly, and a width of the fourth electrode tab is less than a width of the second electrode tab, a thickness of the fourth electrode tab is greater than a thickness of the second electrode tab.    However, Chiba, from the same field of endeavor, discloses a plurality of second electrode tabs 21 (tub 21 serving as first tabs) comprising a fourth electrode tab (current collector lead 20A) welded to one end of the second electrode tab extending to an outside of the electrode assembly to draw current from the second electrode tabs to the battery terminal [Chiba – pars. 0027-28; Fig. 3].  Chiba further teaches that the width and thickness of the fourth electrode tab is designed such that .
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa and Graham, as applied to claim 1 above, and further in view of Kim (US 2006/0147793 A1).
Regarding Claim 14, Suwa fails to teach wherein the wound-type electrode assembly further comprises a first double-sided insulating tape bonded respectively with the separator and the first electrode tab by two surfaces of the first double-sided insulating tape.  However, Kim, from the same field of endeavor, discloses a first double-sided insulating tape 481/482 bonded respectively with a separator 37 and a first electrode tab 43/430 by two surface of the first double-side insulating tape to prevent separator from being torn by the first electrode tab [par. 0053; Fig. 5].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kim to have modified the assembly of Suwa to further comprise a first double-sided insulating tape bonded respectively with the separator and the first 
Regarding Claim 15, Suwa fails to teach wherein the wound-type electrode assembly further comprises a second double-sided insulating tape covering the second electrode tab and a portion of the second groove around the second electrode tab.  However, Kim, from the same field of endeavor, discloses a second double-sided insulating tape 481/482/1091 covering the second electrode tab 43/430/1032 and a portion of the second groove around the second electrode tab to prevent separator from being torn by the second electrode tab [par. 0053,0087; Fig. 5,11C].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kim to have modified the assembly of Suwa to further comprise a second double-sided insulating tape covering the second electrode tab and a portion of the second groove around the second electrode tab. to prevent separator from being torn by the second electrode tab [Kim – par. 0053; Fig. 5].
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (US 2013/0316207 A1) in view of Sato (US 2011/0111276 A1).
	Regarding Claim 13, Suwa discloses a wound-type electrode assembly [par. 0045; Fig. 1A,1B,2A,2B], comprising:
a first electrode plate 12 comprising:
a first current collector 12a;
a first active substance layer 12d coated on the surface of the first current collector; and
a first electrode tab 12e1;
a second electrode plate 11 comprising:
a second current collector 11a;
a second active substance layer 11d coated on the surface of the second current collector; and
a second electrode tab 11e;
a separator (not shown) disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from the second electrode plate [par. 0046]; 
wherein:
the first electrode plate comprises a first winding start section, two surfaces of the first current collector of the first winding start section are not coated with the first active substance layer and are defined as a first start blank current collector, and the first electrode tab is fixed to the first start blank current collector [par. 0042; Fig. 1B]; and
a middle of the second electrode plate comprises a second groove, a bottom of the second groove is the second current collector and a circumference thereof is the second active substance layer, and the second electrode tab is accommodated in the second 
	Suwa fails to disclose wherein the second electrode plate further comprises a third groove located on an opposite side of the second current collector corresponding to the second groove, a bottom of the third groove is the second current collector and a circumference thereof is the second active substance layer.  However, Sato, from the same field of endeavor, discloses an electrode plate 21 comprising a current collector 10, an active substance layer 9 coated on the first and second main surfaces of the current collector, wherein a middle of the electrode plate comprises a first groove, a bottom of the first groove is the current collector and a circumference thereof is the active substance layer, and an electrode tab (extension lead 11) is accommodated in the first groove and electrically connected to the current collector, and the electrode plate further comprises a second groove located on an opposite side of the current collector corresponding to the first groove, a bottom of the second groove is the second current collector and a circumference thereof is the active substance layer [pars. 0038-39; Fig. 3].  Sato further teaches that a structure in which only the surface of the current collector connected to the electrode tab (i.e., the first surface) is exposed and the mixture layer is formed on the other surface (i.e., the second surface), is not preferable because the mixture layer on the other surface (i.e., the second surface) is peeled off from the other surface (i.e., the second surface) when the electrode tab is connected to the current collector by, for example, welding [Sato – par. 0036].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the assembly of Suwa, wherein the second electrode plate further comprises a third groove located on an opposite side of the second current collector corresponding to the second groove, a bottom of the third groove is the second current collector and a circumference thereof is the second active substance layer in order to prevent the active substance 
	Regarding Claim 20, Suwa discloses wherein at least a portion of an innermost roll of the first electrode plate including the first winding start section is located between the first electrode tab and the second electrode tab in the thickness direction of the wound-type electrode assembly [par. 0051; Figs. 2A,2B].
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/              Primary Examiner, Art Unit 1724